Citation Nr: 0336323	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  99-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, claimed as "trench foot."
 
2.  Entitlement to service connection for a left leg 
disorder, claimed as a clot in the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to April 
1946.  He served a part of his duty in the Asian-Pacific 
Theater during World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 1998, which denied a claim of entitlement to 
service connection for (1) multiple lipomas and (2) trench 
(left) foot with residual blood clot in the left lower leg on 
the basis that the claim was not "well-grounded."  
Subsequently, in July 1999, the veteran testified before a 
hearing officer at the RO.  In July 2000, the RO hearing 
officer issued a decision granting service connection for 
multiple lipomas (left and right thighs and buttocks) and a 
scar on the left ankle (both rated as zero percent 
disabling), but denying service connection for a lower left 
leg disorder, claimed as trench foot with residual blood clot 
in the left lower leg, on the basis that the claim still was 
not "well-grounded."  

On December 15, 2003, the veteran's motion to advance this 
appeal on the Board's docket was granted.  
  
For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran further if 
action is required on his part.


REMAND

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, imposed on VA certain notification 
requirements, and eliminated the requirement that a claim be 
well-grounded.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA to mean that 
claimants must be given VCAA notifications as part of the due 
process accorded to claimants.  A valid VCAA notification 
would include a discussion of VCAA provisions, a specific 
discussion of what VA would do to assist claimants, including 
notification of what evidence the VA would obtain on the 
claimants' behalf, and what the claimants must provide to 
substantiate their claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, in December 2003, the President signed into law the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence to substantiate a claim.  
This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the 
Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to such a 
request in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. Sept. 22, 
2003).  

A review of the record reflects that the RO has not 
adjudicated the current claim in conjunction with the VCAA 
nor has the veteran been informed of the VCAA.  

Further, the record indicates that the veteran received a VA 
medical examination in March 1998 in connection with this 
claim.  The examination report provides that he reported 
hospitalization for a blood clot in the left leg 
approximately five years before the VA medical examination 
and subsequent treatment therefor with anticoagulants.  The 
examination report further indicates that the veteran could 
not recall the name of the hospital at which he was treated.  
The transcript of the RO hearing held in July 1999 indicates 
that the hearing officer had suggested that the veteran 
attempt to obtain and submit these records; however, the 
record is silent as to whether any such attempt was made, 
either by the veteran or the RO.  The Board is of the opinion 
that an attempt should be made to obtain these records.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA obligations have been 
satisfied in accordance 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his left leg and foot 
disorders since his release from active 
duty to the present to include, the 
hospital records regarding the surgery 
for a left leg blood clot in the early 
1990s.     

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
(SSOC). The veteran should be given an 
opportunity to respond to the SSOC.  The 
case should then be returned to the Board 
for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that due process has been afforded to the veteran and to 
further develop the evidentiary record.  No inferences as to 
the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




